Per Curiam.

This judgment must be reversed. The order for the awning, the price 'whereof the suit is brought, was given by a Mr. Ratcliff. There is an absence of evidence that Mr. Ratcliff was authorized by the league or any of its officials to make the purchase, and because of that the judgment must be reversed. Where a recovery is sought under the action of an agent of the defendant, there must be some proof of authority to bind his alleged principal.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.